 LABORERSLOCAL225 (NATIONAL WRECKING)LaborersLocalNo.225,Laborers'InternationalUnion of North America,AFL-CIO and theConstruction andGeneralLaborersDistrictCouncil of Chicago andVicinityandNationalWreckingCompany. Case 13-CB-1095719 August 1986DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSJOHANSEN AND BABSONOn 5 March 1986 Administrative Law JudgeThomas R. Wilks issued the attached decision. TheRespondents filed exceptions and a supportingbrief,and the General Counsel, the ChargingParty,and the Intervenor,MidwestWreckingCompany, filed reply briefs.'The National Labor Relations Board hasdelegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings,findings, andconclusionsand to adopt the recommendedOrder.2ORDERThe National LaborRelationsBoard adopts therecommendedOrder of theadministrative lawjudge andorders that the Respondents, LaborersLocal No. 225, Laborers'InternationalUnion ofNorth America, AFL-CIO, Chicago,Illinois, andtheConstruction and General Laborers DistrictCouncil of Chicago and Vicinity, Chicago, Illinois,their officers,agents, and representatives, shall takethe action set forth in the Order.1We deny the motions of the General Counsel,the Charging Party,and the Intervenor to strike the Respondent's exceptions.2The Respondents except only to the wording of the judge's recom-mended Order and not to his findings or conclusions.Alan Hellman, Esq.,for the General Counsel.Hugh B. Arnold, Esq.,andJohn J. Toomey, Esq. (Arnoldand Kadjan),of Chicago,Illinois,for the Respondent.Jill A.Goldy, Esq. (Seyfarth, Shaw, Fairweather & Gerald-son),of Chicago,Illinois,for the Charging Party.John E. Howlett, Esq.,of Elmhurst,Illinois,for Interve-nor,Midwest Wrecking Company.DECISIONSTATEMENT OF THE CASETHOMAS R. WILxs, Administrative Law Judge. Theoriginal unfair labor practice charge was filed on 3 May1985 by National Wrecking Company(Charging Party)against Laborers Local No.225, Laborers' InternationalUnion of North America,AFL-CIO (Respondent Local127No. 225), and the Construction and General LaborersDistrictCouncil of Chicago and Vicinity (RespondentDistrict Council, collectively Respondents). An amendedcharge was filed by the Charging Party on 13 June 1985.The complaintwas issuedon 14 June 1985.It is alleged in the complaint that Respondents havebeen the designated bargaining agent for an appropriateunit of employees and that Respondents have been rec-ognized as such representative by the Charging Party"and/or" the Chicago Building Wreckers Association(the Association).It isalleged that the Association is anorganizationof structural demolition employers thatexists, inter alia, for collective-bargaining purposes withvarious labor organizations"including Respondent LocalNo. 225 andRespondentDistrict Council."It isfurtherallegedthat the Charging Party and nine other employ-ers, includingMidwest Wrecking Company, constitutethe Association.The complaintallegesthat the aforesaid recognition ofRespondents "by the Charging Party and/or the Asso-ciation," "has been embodiedin a seriesof collective-bar-gaining agreements, the most recent of which is effectiveby its terms for the period July 15, 1984 to July 14,1986." The complaintallegesthat Respondents violatedSection 8(b)(3) of the Act by demanding to impasse on15November 1984 that "the Charging Party and/or theAssociation" agree to change certain provisions of themost recent collective-bargaining agreement and also bypicketing "the Charging Party and/or the Association"at the Charging Parties' worksites from 15 November1984 to 3 May 1985 in support of the alleged demandedcontract modifications, "with picketsigns statingthat theCharging Party is unfair and that Respondents are onstrike againstthe Charging Party."Respondents' answer of 20 June 1985 denied the alle-gation concerningthe Association, the description of theunit, the existence of "a current valid collective bargain-ing agreement,"and the operative allegations of unfairlabor practices. On 23 September 1985 Respondents re-quested that the Regional Director postpone the unfairlabor practice trial on the grounds that a United StatesFederal grand jury was, and still is, conducting an inves-tigation intoareas,which appeared to encompass factualareas of the unfair labor practice litigation, e.g., identicalwitnesses and documents were subpoenaed by both theGeneral Counsel and the U.S. attorney. The RegionalDirector denied the request, and Respondents on 24 Sep-tember filed with the Board a motion for special leave toappeal the Regional Director's denial. The Board, by tel-egraphic order of 27 September 1985, denied Respond-ents'motion, however, "without prejudice to Respond-ent's right to renew its contentions before the Adminis-trative Law Judge."The trial was opened on 30 September before me inChicago,Illinois.Lengthy arguments were made withrespect to Respondents' renewed motion. Upon represen-tations of all parties it became clear to me that the Fed-eral grand jury had intimated sufficiently that its area ofinvestigationwould proceed into areas of factual litiga-tion that both the General Counsel in the prosecutionand Respondents in the defense intended to elicit in this281 NLRB No. 21 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase.Iagreedwith Respondents that the ability ade-quately to cross-examine witnesses and to present a def-erence wouldbe inhibited by the unknownspecific intentand objectivesof theFederal grandjury.For goodreason Respondents were unwilling to elicitfacts,whichprejudice their positionwith respect to the Federalgrand juryinvestigation.In viewof theabsence of anypicketing subsequentto thedates alleged in the com-plaint and Respondents'voluntaryagreementto abide bythe status quo, i.e.,theterms and conditions allegedlyagreed toin the collective-bargaining agreement,I grant-ed Respondents'request for a continuanceto afford theFederal grandjurytime toproceed withits investigation.The trial was scheduledto resume on 14 January 1986.Shortly prior to theresumptionof the trialIwas ad-vised informallyby the General Counseland Respond-entsthatthe grandjury had notproceeded with the alac-rity expected of it but that the partieswere engaged insettlement discussions.Settlementefforts failed.Howev-er, on 9 January 1986,Respondents telegraphed to me anamendment to its answer,which admitted, or by effect ofSection 102.20 of theBoard'sRules and Regulations,constituted an admission of those allegations.That tele-gram was laterconfirmed by a formalwritten amend-ment, copiesof which were daily servedon all parties. Ithereuponpostponed the trial indefinitelyand orderedthe parties to showcausewhy thetrial should not beclosed and a decision and recommended remedial orderbe issued basedon thepleadings.Subsequently, on 14 January1986,MidwestWreckingCompany fileda motion, to intervene in this proceeding.Midwest was named in paragraphII(c) ofthe complaintas anemployer-member ofthe Association.In its inter-vention motion Midwest allegesthatthe complaint false-ly alleges or arguably alleges that as a member of theAssociationit isbound by a collective-bargaining agree-ment coveringthe period 15 July 1984 to 14 July 1986between the Associationand Respondents.Midwest as-serts in its motionthata remedialorder sought by theGeneral Counsel "would have the effectof requiringMidwest tobe bound bythe termsof the 1984 Associa-tion Agreement."Midwest stated alsothat thereispend-ing a"lawsuit against Midwest in theU.S. District Courtfor the Northern Districtof Illinois(CaseNo. 85 C8314), seekingto enforcethe termsof the 1984Associa-tionAgreement against Midwest," and in which "Mid-west hasdenied thatit isa party to, orotherwise boundby the 1984association agreement."Midwest assertedthat itwas unawareof theinstant proceedingand of theinvestigationby theRegional Director,which led to theissuance of complaintof whichitwasnot served a copy.Midwest argues that a remedial order "based on findingsthatthe allegationsof the complaintare to be deemedtrue,may haveres judicataeffect on theclaims raised bythe [Respondent]andMidwest in the pending Federallawsuit and at thevery least would be highlyprejudicialtoMidwest's position in thatCase." Accordingly, Mid-west requests intervention in this case"to protect itsverysubstantial interests herein, to offer proof to estab-lish that it isnot bound by the 1984 Association Agree-ment,and/or to seekappropriateamendment of theComplaintherein."Simultaneously,Midwest requestedthat the General Counsel amend the complaint or, in thealternative,reopen the investigation on the underlyingcharges.On 27 January1986 I received Respondents'objec-tions to the intervention motion,which disputes certainfactual allegations in the intervention motion,i.e., regard-ing awarenessof thisproceeding.Respondents also raisearguments concerning Midwest's assertions that it is notbound bythe Association contract.Respondents contendthatMidwest failed to "allege or attach any writtennotice that[Midwest] at any time prior,during or afternegotiationsnotifiedRespondents that it was not a partof the Association or did not intend tobe bound by theagreement or that [Midwest]had everrevoked its writ-ten assignment of bargainingrights [an exhibit was at-tached thereto purporting to constitute such assignmentdated 29 October1984]."Respondents argue that Mid-west hasnot truly withdrawnfrom the Association andthat "based on the pleadings submittedby the party seek-ing intervention,it is boundto the Associationcontractas a matter of law,with no needfor furtherinquiry."About 31 January1986 the General Counsel and theCharging Party filedresponsesto the Order to ShowCause,and to the Midwest interventionmotion.TheGeneral Counselopposes the intervention motion andurgesthatI issue a decision based on the pleadings and aremedialorder thatrequiresRespondents to cease anddesist from the alleged unlawful conductwith specificreferenceonly totheAssociation and the ChargingParty.The GeneralCounsel argues that the remedialorder need only require Respondents to cease their un-lawful conduct againstthe Charging Party, the Associa-tion,"and thoseemployer-members of the Associationwho were bound to the collectivebargaining agreementbetween Respondents and theAssociationat the time ofthe unlawful conduct." The General Counsel furtherstatesthat "any future questionswhich mightarise afterissuance of an appropriateorderas to the scopethereof,includingthe identityof employersother than [theChargingParty]who were boundto the Association'scontract,can and should be resolved in compliance pro-ceedings."Simultaneouswith the GeneralCounsel's and theChargingParty's responses,I received a reply memoran-dum from Midwest in support of its motion to interveneand in responseto the Order to ShowCause.Midwestreiterates that a denial of interventionwouldconstitute adenial of its"due process rights."It arguesthatthere isno "dispute" that it did notparticipate in the investiga-tionof thecase,or that itsinterests are adverseto that ofthe Associationand its members, orthe pendency of theaforenamedFederalcourt litigation.Midwest challengesRespondents'assertions regarding the binding effect on itof the Association contract and furthermakes factual as-sertions as to the execution dates of the agreement and aMidwest withdrawal letter.Furtherargument is directedto Respondents'assertions thatMidwest ought to havebeen aware of these proceedings.Midwest asserts that itought tobe permitted to intervene"with the full rightsof a partyand that it be permitted to present evidence onthe recordon its ownbehalf"; or thatin the alternative LABORERSLOCAL 225 (NATIONALWRECKING)that I close the trial, and issue a decision and recom-mended remedial order as urged by the General Counsel.Section 102.8 of the Board'sRules and Regulationssets forth as a party"in any Board proceeding . . . anyperson named as respondent,as employer,or as party toa contract in any proceeding under theAct." Clearly,Midwest as an alleged party to the contract is entitled tointervene as an interested party and intervention is grant-ed on that limited basis.However,under Section 3(d) ofthe Act,only-the General Counsel has"final authority"... respect of the investigation of charges and issuanceof complaints under section 10."Neither the ChargingParty nor an interested party has authority to amend thecomplaint.Furthermore,the authority of an administra-tive law judge to amend a complaint under Section 10(b)of the Act is "clearly limited to those instances wherethe amendment is sought or consentedto by theGeneralCounsel,or where evidence has been received into therecord without objection."GTE Automatic Electric,196NLRB 902 (1972);Winn-Dixie Stores,224 NLRB 1418,1420 (1976).Midwest,therefore,has no standing toamend the complaint.Midwest argues that a remedial order based on thepleadings might be adverse to its interests.Any remedialorder would not run to Midwest,but would,of course,only set forth Respondents'obligations.No remedialorder would oblige an alleged aggrievedpartyto acceptremedial relief.With respect to whethera decision andremedial order based on the pleadings would constitute afactual finding adverse to Midwest is another consider-ation.However,whetherMidwest has the right toadduce evidence inconsistent or at variation with thecomplaint allegation and theory of prosecution is not aquestion that requires resolution herein. The gravamen ofthe complaint is directed to Respondents' unlawful ac-tions toward the Charging Party"and/or"the Associa-tion thatwas allegedly manifested by picketing theCharging Party at the Charging Party'sworksites. Iagree with the General Counsel and the Charging Partythat a specific finding of fact need not be made by me inthis decision with respect to the exact identity of themembers of the Association at the times material. Toreopen the hearing for the limited purpose of litigatingthat sole issue is unnecessarily burdensome.The mostprudent and expeditious course of action clearly is toclose the trial and issue a decision based on the pleadingsand a remedial order,which binds Respondents to ceaseits unlawful conduct toward the Charging Party and theAssociation.Any resistance of a remedial order by Re-spondents, based on the assertion of bargaining obliga-tions by an entity Respondents contend is not an associa-tion member,can be resolved in compliance proceedings.Any failure of an alleged association member to assert al-leged bargaining obligations is a nonissue in this case.This proceeding is not the proper forum for a definitiveresolution of Respondents'alleged bargaining rights, anditcannot be converted to one by a reversal position byRespondents vis a vis the outstanding complaint. Re-spondents must look to a different forum for that pur-pose.It is sufficient for purposes of this case that thecomplaint allegations stand unamended and admitted.129Order Closing HearingBased on the pleadings in this case that reveal no fac-tual issue concerning the central issues involved,I closethe hearing and make the followingFINDINGS OF FACT1.THE EMPLOYERS'BUSINESSAt all times material,the ChargingParty,a corpora-tion,with an officeand place of business in Chicago, Illi-nois(theEmployer's facility),has been engaged in thewrecking and demolition of buildings and other struc-tures.The ChicagoBuildingWreckers Association (theAssociation)has been an organization composed of em-ployersengaged in the business of structural demolitionwork, and whichexistsfor the purpose,inter alia,of rep-resenting its employer-members in negotiating and ad-ministeringcollective-bargaining agreements with vari-ous labor organizations,including RespondentLocal No.225 andRespondent DistrictCouncil.At all times mate-rial, the ChargingParty and otherenterprises have beenand are employer-members of the Association describedabove. During thepast calendaror fiscal year,a repre-sentative period, the Charging Party and theother mem-bers of the Association,in the course and conduct oftheircollectivebusiness operations as described above,providedservices valued in excessof $100,000 to otherbusiness enterprises within the State of Illinois, whichotherbusiness enterprises are directly engaged in inter-state commerce and annually purchase and receive goodsand materials in excessof $50,000 directlyfrom pointslocated outside the State of Illinois.It is admitted,and I find,that the Charging Partyand/or other members of the Association are now, andhave been at all times material,employers engaged incommerce within the meaning of Section 2(2), (6), and(7) of the Act.II.LABOR ORGANIZATIONIt is admitted,and I find,that RespondentLocal No.225 isnow, and has been at all times material,a labororganizationwithinthe meaning of Section2(5) of theAct andthatRespondentDistrict Councilisnow, andhas been at all times material,a labor organization withinthe meaningof Section 2(5) of the Act.III.UNFAIR LABOR PRACTICESIt is admittedand I find the followingFactsAt all times material,the followingnamed personshaveoccupied the positionsset forthopposite their re-spective names, and are now,and have been at all timesmaterial, agents of RespondentLocal No.225 and Re-spondentDistrict Council withinthe meaning of Section2(13) of the Act: ErnestKumerow,president of Re-spondentDistrictCouncil;James Caporale, secretary-treasurer and business manager of Respondent DistrictCouncil;Daniel Dumo,business manager of RespondentLocal No. 225. 130DECISIONSOF NATIONALLABOR RELATIONS BOARDThe followingemployees(the unit)constitute a unitappropriate for the purposesof collectivebargainingwithin themeaning of Section9(b) of the Act:All general laborers,wallmen,burners,power tooloperators and equipment operatorsemployed by theCharging Partyand allotheremployer-members ofthe Associationand engaged in wrecking or disman-tlingwork at any wrecking site in theCounties ofCook, LakeDupage,Will,Grundy,Kendall, Kane,McHenry and Boone within the State of Illinois;but excluding guards and supervisorswithin themeaningof the Act.Sinceabout 1954,and at all times material,Respond-entshave been the lawfullydesignated exclusive collec-tive-bargaining representativeof the unit,and since thatdate,Respondentshavebeen recognized as such repre-sentativeby the Charging Partyand/or the Association.Such recognition has been embodied in successive collec-tive-bargaining agreements,the mostrecent ofwhich iseffective by its terms for the period 15 July 1984 to 14July 1986.At all timessince 1954,Respondents, byvirtue of Section 9(a) of the Act,have been,and are, theexclusive representativeof the unit forthe purposes ofcollectivebargainingwithrespect to rates of pay,wages,hours of employment,and other terms and conditions ofemployment.The followingisneither admitted nor denied and assuch aredeemed admitted under Board Rules and Regu-lations,Section 102.20.Commencingabout 15 November1984 and continuingthereafter,Respondents,actingthroughtheiragentsErnestKumerow,JamesCaporale,and Daniel Dumo,have demandedto impassethat the Charging Partyand/orthe Associationagree to change the terms of thecollective-bargaining agreementdescribedabove as fol-lows: (1)pension fund contributionson behalf of employ-ees in the unit shall be increasedfrom 24centsto $1.30for each hour of work performed by each of the employ-ees; and(2) a special wage rateof $13.90 per hour shallbe paid for all work performed by employeesin the unit,which islimited to the wrecking or dismantlingof interi-or portionsof buildings and structuresas defined by Re-spondents.Commencingabout 15 November1984 and continuingto 3 May 1985,Respondents,in furtherance and supportof their demands as describedabove, have picketed theCharging Partyand/or theAssociation at the ChargingParty'sChicago,Illinoiswreckingsites, including, butnot limited to, a wrecking site at the State-Lake TheaterinChicago,Illinois,with picketsigns statingthat theCharging Partyisunfair and that Respondents are onstrike againstthe Charging Party.Pursuant to the admissions of Respondents, I make thefollowingCONCLUSIONS OF LAWThe foregoing admitted factsdisclose aclear breach ofbargainingobligations imposed bySection 8(d) of theAct on Respondents during thetermof a collective-bar-gaining agreementwith the Association. The followingconclusionswere neither admitted nor denied and assuch are deemed admitted under Board Rules and Regu-lations,Section 102.20.By the acts and conduct describedabove,Respondentshave failed and refused to bargain in good faithwith theCharging Party and/or the Association.By the acts and conductdescribedabove,Respondentshave failed and refused,and are failing and refusing, tobargain collectively and in goodfaithwithan employer,and Respondentsthereby havebeen engaging in unfairlabor practices affecting commercewithin themeaningof Section 8(bX3) and Section 2(6) and(7) of the Act.REMEDYThe General Counsel,whose positionisadopted bythe Charging Party,seeks only an order restraining Re-spondents from the conduct foundviolativeabove. Inas-much as there is no allegationthatRespondents have inany way actually failed to complywith the collective-bargaining agreement,Iconcludethat asimple cease-and-desist order, with notice posting,is adequate.On these findingsof factand conclusions of law andon the entirerecord,I issue the following recommend-ed'ORDERThe Respondents,Laborers Local No. 225, Laborers'InternationalUnion of North America, AFL-CIO andthe Constructionand GeneralLaborers District Councilof Chicago and Vicinity, Chicago,Illinois, its officers,agents, and representatives, shall1.Cease and desist from failing and refusing to bargainwithNationalWrecking Company andtheChicagoBuildingWreckers Association in violation of Section8(b)(3) of the Act,by demanding to impassethat the Na-tionalWrecking Company andtheChicagoBuildingWreckersAssociation agree to change the terms of theparties' current collective-bargaining agreement with re-spect to the pension contributions and/or wage rates,and/or by picketingNationalWreckingCompanyand/or the Chicago Building Wreckers Association atthe Chicago,Illinoiswrecking sitesof National Wreck-ing Company in furtherance of the bargaining demandsdescribed above.2.Take thefollowing affirmative action necessary toeffectuate the policiesof the Act.(a) Post at its main hallor offices in Chicago,Illinois,and its meeting places for memberscopies of the at-tached notice marked"Appendix."a Copies of the notice,'If no exceptions are filed as provided by Sec.102.46 of theBoard'sRules and Regulations,the findings,conclusions,and recommendedOrder shall,as provided in Sec.102.48 of the Rules,be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses.2 If this Order is enforced by a judgment of a United States court ofappeals,the words in the notice reading "Posted byOrder of theNation-alLabor Relations Board" shall read"Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLaborRelations Board." LABORERSLOCAL 225 (NATIONALWRECKING)on forms provided by the Regional Director for Region13,after being signed by the Respondent's authorizedrepresentative, shall be posted by the Respondent imme-diately upon receipt and maintained for 60 consecutivedays in conspicuous places including all places where no-tices tomembers are customarily posted. Reasonablesteps shall be taken by the Respondent to ensure that thenotices are not altered, defaced, or covered by any othermaterial.(b)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.WE WILL NOT fail and refuse to bargain with NationalWrecking Company and the Chicago Building Wreckers131Association in violation of Section 8(b)(3) of the Act bydemanding to impasse that the National Wrecking Com-pany and the Chicago Building Wreckers Associationagree to change the terms of the parties' current collec-tive-bargaining agreement with respect to the pensioncontributions and/or wage rates, and/or by picketingNationalWrecking Company and/or the Chicago Build-ingWreckers Association at the Chicago, Illinois wreck-ing sites of National Wrecking Company in furtheranceof the bargaining demands described above.LABORERS LOCAL No. 225 LABORERS'INTERNATIONAL UNION OF NORTH AMER-ICA, AFL-CIOTHE CONSTRUCTION AND GENERAL LA-BORERSDISTRICT COUNCIL OF CHICAGOAND VICINITY